Name: 2008/678/EC: Commission Decision of 13 August 2008 amending Decision 2007/716/EC as regards certain establishments in the meat and milk sectors in Bulgaria (notified under document number C(2008) 4319) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: Europe;  agri-foodstuffs;  health;  agricultural policy
 Date Published: 2008-08-19

 19.8.2008 EN Official Journal of the European Union L 221/32 COMMISSION DECISION of 13 August 2008 amending Decision 2007/716/EC as regards certain establishments in the meat and milk sectors in Bulgaria (notified under document number C(2008) 4319) (Text with EEA relevance) (2008/678/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to the Act of Accession of Bulgaria and Romania, and in particular Article 42 thereof, Having regard to Council Directive 89/662/EEC of 11 December 1989 concerning veterinary checks in intra-Community trade with a view to the completion of the internal market (1), and in particular Article 9(4) thereof, Whereas: (1) Commission Decision 2007/716/EC of 30 October 2007 lays down transitional measures for structural requirements of certain establishments in the meat and milk sectors in Bulgaria provided for in Regulations (EC) No 852/2004 and (EC) No 853/2004 of the European Parliament and of the Council (2). As long as those establishments are in transition, products originating from them should only be placed on the domestic market or used for further processing in Bulgarian establishments in transition. (2) According to an official declaration from the Bulgarian competent authority, certain establishments in the meat and milk sectors have completed their upgrading process and are now in full compliance with Community legislation. Those establishments should therefore be deleted from the list of establishments in transition. (3) The Annex to Decision 2007/716/EC should therefore be amended accordingly. (4) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 The Annex to Decision 2007/716/EC is amended in accordance with the Annex to this Decision. Article 2 This Decision is addressed to the Member States. Done at Brussels, 13 August 2008. For the Commission Androulla VASSILIOU Member of the Commission (1) OJ L 395, 30.12.1989, p. 13. Directive as last amended by Directive 2004/41/EC of the European Parliament and of the Council (OJ L 157, 30.4.2004, p. 33, as corrected by OJ L 195, 2.6.2004, p. 12). (2) OJ L 289, 7.11.2007, p. 14. Decision as last amended by Decision 2008/552/EC (OJ L 178, 5.7.2008, p. 43). ANNEX The Annex to Decision 2007/716/EC is amended as follows: (1) The following entries for meat processing establishments are deleted: No Veterinary No Name of establishment Town/street or village/region 24. BG 0701001 "Cheh  Yosif Novosad" OOD s. Sokolovo obsht. Drianovo 33. BG 0901007 EOOD "Bayka-1" gr. Kardzhali Zadbolnichen kvartal 29 47. BG 1501013 ET "Velichko Ivanov-Venetsiya" s. Malchika obsht. Levski 48. BG 1501019 "Intermes" OOD s. Tarnene 62. BG 1901005 "Dulo-Alfa" OOD gr. Dulovo ul. "Dobrudzha" 18 97. BG 0402003 ET "M.M-Miroslav Hristov" s. Parvomaytsi obl. V. Tarnovo 172. BG 1505018 ET "Anko Petrov-Anda" s. Komarevo obsht. D. Mitropolia 177. BG 1605015 ET "D. Kalkanov" gr. Asenovgrad ul. "Oton Ivanov" 70 241. BG 0704009 "Ayvi" OOD gr. Gabrovo ul. "Industrialna" 1 280. BG 1604011 "Milena-Boris Kikyuov" ET gr. Plovdiv ul. "Slava" 3 302. BG 1804017 AD "Boroimpeks" gr. Borovo, bul. "Patriarh Evtimiy" 3A 375. BG 2804010 ET "Tagara  Diana Kurteva" gr. Yambol Industrialna zona 378. BG 1518008 "Anona" OOD gr. Pleven Zapadna ind. Zona ul. "Georgi Kochev" (2) The following entries for milk processing establishments are deleted: No Veterinary No Name of establishment Town/street or village/region 5. BG 0412009 "Milki-luks" EOOD s. B. Cherkva obsht. Pavlikeni 22. BG 1612038 "MAH  2003" EOOD s. Lenovo 54. BG 2012022 "Bratya Zafirovi" OOD gr. Sliven Promishlena zona Zapad 65. 112014 ET "Veles-Kostadin Velev" gr. Razlog ul. "Golak" 14 105. 1512003 "Mandra-1" EOOD s. Tranchovitsa, obsht. Levski 134. 1912002 "Laktokom" EOOD s. Kalipetrovo 152. 2112024 ET "Ulan-Dzh. Ulanov" s. Borino 168. 2312041 "Danim-D.Stoyanov" EOOD gr. Elin Pelin m-st Mansarovo 190. 2712010 "Kamadzhiev-milk" EOOD s. Kriva reka obsht. N. Kozlevo